DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 4 March 2021 has been entered.

Allowable Subject Matter
Claims 5-8 are allowed.

The following is an examiner’s statement of reasons for allowance:
See Applicant’s remarks filed on 4 March 2021, pp. 4-5.
The amendments in the European application made to address D1 (EP 2 806 718 Al) which is a family member of WO 2013/108390 were filed on 4 March 2021.
Applicant stated in the EPO filed response:
“Document D1 discloses a component mounter wherein an air flow path (22) is opened and closed by a vertical movement of a nozzle piston (16) formed in a nozzle holder (12) of a suction nozzle (11). A flow sensor (27) that detects an amount of air flow flowing in the air supply path (22) is provided. The amount of air flow flowing in the air flow path (28) of the nozzle holder (12) is monitored based on the output signal from the flow sensor (27), and an abutment of the nozzle piston (16) in accordance with the mounting a component is detected. Figs. 1 and 2 of D1 show the nozzle piston (16) in a not pushed and in a pushed state according to document D1.”

Accordingly, the gas flow passage of D1 towards the outside is open in a state in which the nozzle piston is not pushed in (Fig. 1 of D1), while the gas flow passage is closed in a state in which the nozzle piston is pushed in (Fig. 2 of D1).
In contrast, amended Claim 5 recites “a valve for switching absence of communication between the second gas passage and the outside when a push-in amount of the nozzle section has not yet reached a predetermined value and presence of communication between the second gas passage and the outside when the push-in amount of the nozzle section has reached the predetermined value.” Therefore, the function of D1 and that of the valve of Claims 5 and 6 differ.
Examiner agrees with this assessment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,109,986 and 10,440,869 disclose additional component mounters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652